United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, FORT McCOY, )
Sparta, WI, Employer
)
___________________________________________ )
E.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1946
Issued: July 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2006 appellant filed a timely appeal from an August 24, 2005 nonmerit
decision of the Office of Workers’ Compensation Programs finding that his request for
reconsideration was untimely filed and failed to show clear evidence of error. The most recent
merit decision is dated July 24, 1996. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board’s
jurisdiction is limited to final decisions of the Office issued within one year of the filing of the
appeal. The Board does not have jurisdiction over the merits of the claim on this appeal.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request for reconsideration was untimely
filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On February 14, 1979 appellant, then a 46-year-old boiler fireman, filed a traumatic
injury claim alleging that on February 9, 1979 he bumped his forehead on a pipe length on a

truck and sustained injury to his back. The claim was accepted for acute muscle spasm with
C5-6 radiculopathy and for a discectomy and fusion at C5, C6-7. Appellant received appropriate
compensation until June 18, 1994.
By decision dated July 13, 1994, the Office terminated appellant’s compensation benefits
effective June 18, 1994 due to his refusal of a suitable light-duty job, i.e., a position as an orders
clerk for the employing establishment. The Office found that a conflict in medical opinion arose
between appellant’s treating physician, Dr. Eugene Carlisle, a Board-certified orthopedic
surgeon, and the second opinion physician, Dr. Michael Plooster, a Board-certified orthopedic
surgeon, with regard to appellant’s ability to work the light-duty position. The Office referred
appellant to Dr. Gay R. Anderson, a Board-certified orthopedic surgeon, to resolve the conflict.
Dr. Anderson stated that appellant could perform the duties of the offered position. By decision
dated July 17, 1995, the hearing representative affirmed the Office’s decision of June 20, 1994.
In response to a request for reconsideration, on July 24, 1996, the Office issued a decision
denying modification of its prior decisions. Subsequent requests for reconsideration were denied
by the Office without merit review on February 4 and March 17, 1997.
By letter dated July 15, 2005, appellant’s congressional senatorial representative
requested that the Office provide him with current information on appellant’s appeal. The Office
treated this letter as a request for reconsideration. Appellant submitted a May 10, 2005 letter by
his treating physician, Dr. Carlisle, who noted that he had followed appellant for his injuries and
illnesses for many years, even preceding 1992. Dr. Carlisle reiterated his prior opinions of
November 19, 1992 and August 15, 1996 that appellant was totally and permanently disabled.
He noted that appellant continued to have chronic pain related to the employment injury of
February 9, 1979.
By decision dated August 24, 2005, the Office denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.1
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.2 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.3 The Office’s implementing
procedures state that the Office will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth at section 10.607, if the claimant’s application for review

1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.607(b); see Gladys Mercado, 52 ECAB 255 (2001).

3

Cresenciano Martinez, 51 ECAB 322 (2000).

2

shows clear evidence of error. In this regard, the Office will limit its focus to a review of how
the newly submitted evidence bears on the prior evidence of record.4
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office decision. The Board makes an independent determination of whether a
claimant has submitted clear evidence of error on the part of the Office.5
ANALYSIS
The last merit decision in this case was dated July 24, 1996. The date of request for
reconsideration was July 15, 2005. Since the application for reconsideration was filed more than
one year after the last merit decision, it is untimely pursuant to 20 C.F.R. § 10.607(a).
The underlying decision terminated appellant’s compensation benefits because he refused
an offer of suitable work. On reconsideration, appellant submitted a report from his attending
physician, Dr. Carlisle, who restated his prior opinion that he was totally disabled. This is
repetitive of Dr. Carlisle’s earlier opinions of record. The Office had already considered
Dr. Carlisle’s opinion, noted that it differed from the opinion of Dr. Plooster, the second opinion
physician, and referred appellant for an impartial medical examination by Dr. Anderson. The
Office relied upon Dr. Anderson’s opinion to find that the position offered by the employing
establishment was suitable to appellant’s physical limitations. Dr. Carlisle’s opinion does not
add any new findings to appellant’s case and accordingly does not show clear evidence of error
on the part of the Office in determining that appellant refused suitable employment.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claims on the grounds that his request for reconsideration was
untimely filed and failed to demonstrate clear evidence of error.

4

20 C.F.R. § 10.607.

5

Alberta Dukes, 56 ECAB ___ (Docket No. 04-2028, issued January 11, 2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 24, 2005 is affirmed.
Issued: July 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

